EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated February22, 2010 on the financial statements of Monkey Rock USA, LLC. as of November30, 2009, and the related statements of operations, changes in members' deficit and cash flows for the period from June5, 2009 (inception) to November30, 2009, included herein on the registration statement of Monkey Rock Group, Inc., on FormS-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida February4, 2011
